
	
		II
		Calendar No. 199
		112th CONGRESS
		1st Session
		H. R. 2633
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2011
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			October 17, 2011
			Reported by Mr. Leahy,
			 without amendment
		
		AN ACT
		To amend title 28, United States Code, to
		  clarify the time limits for appeals in civil cases to which United States
		  officers or employees are parties.
	
	
		1.Short titleThis Act may be cited as the
			 Appeal Time Clarification Act of
			 2011.
		2.FindingsCongress finds that—
			(1)section 2107 of
			 title 28, United States Code, and rule 4 of the Federal Rules of Appellate
			 Procedure provide that the time to appeal for most civil actions is 30 days,
			 but that the appeal time for all parties is 60 days when the parties in the
			 civil action include the United States, a United States officer, or a United
			 States agency;
			(2)the 60-day period
			 should apply if 1 of the parties is—
				(A)the United
			 States;
				(B)a United States
			 agency;
				(C)a United States
			 officer or employee sued in an official capacity; or
				(D)a current or
			 former United States officer or employee sued in an individual capacity for an
			 act or omission occurring in connection with duties performed on behalf of the
			 United States;
				(3)section 2107 of
			 title 28, United States Code, and rule 4 of the Federal Rules of Appellate
			 Procedure (as amended to take effect on December 1, 2011, in accordance with
			 section 2074 of that title) should uniformly apply the 60-day period to those
			 civil actions relating to a Federal officer or employee sued in an individual
			 capacity for an act or omission occurring in connection with Federal
			 duties;
			(4)the civil actions
			 to which the 60-day periods should apply include all civil actions in which a
			 legal officer of the United States represents the relevant officer or employee
			 when the judgment or order is entered or in which the United States files the
			 appeal for that officer or employee; and
			(5)the application of
			 the 60-day period in section 2107 of title 28, United States Code, and rule 4
			 of the Federal Rules of Appellate Procedure—
				(A)is not limited to
			 civil actions in which representation of the United States is provided by the
			 Department of Justice; and
				(B)includes all civil
			 actions in which the representation of the United States is provided by a
			 Federal legal officer acting in an official capacity, such as civil actions in
			 which a Member, officer, or employee of the Senate or the House of
			 Representatives is represented by the Office of Senate Legal Counsel or the
			 Office of General Counsel of the House of Representatives.
				3.Time for appeals in
			 certain casesSection 2107 of
			 title 28, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 order or decree each place it appears and inserting
			 order, or decree;
				(B)by striking
			 suit or proceeding and inserting suit, or
			 proceeding; and
				(C)by striking
			 filed, within thirty and inserting filed within
			 30; and
				(2)by amending
			 subsection (b) to read as follows:
				
					(b)In any such action, suit, or proceeding,
				the time as to all parties shall be 60 days from such entry if one of the
				parties is—
						(1)the United
				States;
						(2)an agency of the
				United States;
						(3)an officer or
				employee of the United States who is sued in an official capacity; or
						(4)a current or
				former officer or employee of the United States who is sued in an individual
				capacity for an act or omission occurring in connection with duties performed
				on behalf of the United States, including any instance in which the United
				States represents that person when the judgment, order, or decree is entered or
				files the appeal for that
				person.
						.
			4.Effective
			 dateThe amendments made by
			 this Act shall take effect on December 1, 2011.
		
	
		October 17, 2011
		Reported without amendment
	
